24 So.3d 735 (2009)
Francis BRAGANZA, Appellant,
v.
CARNIVAL CORPORATION d/b/a Carnival Cruise Lines, Appellee.
No. 3D08-2718.
District Court of Appeal of Florida, Third District.
December 23, 2009.
Robert Allen Law and Paul B. Feltman, Miami, for appellant.
Horr, Novak & Skipp, David J. Horr, Eduardo Hernandez, and Stephanie H. Wylie, Miami, for appellee.
Burlington & Rockenback and Philip M. Burlington, for Florida Justice Association, as amicus curiae.
Before GERSTEN, SUAREZ, and SALTER, JJ.
PER CURIAM.
Affirmed. See Olsten Health Servs., Inc. v. Cody, 979 So.2d 1221, 1227 (Fla. 3d DCA 2008); Scarlett v. Ouellette, 948 So.2d 859, 862 (Fla. 3d DCA 2007); Young-Chin v. City of Homestead, 597 So.2d 879, 881 (Fla. 3d DCA 1992); Miami Free Zone Corp. v. Elecs. Trade Ctr., 586 So.2d 1279 (Fla. 3d DCA 1991).